Citation Nr: 1211046	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  10-04 256A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD).

3.  Entitlement to service connection for degenerative joint disease (DJD) of the right elbow.

4.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine.   


REPRESENTATION

Appellant represented by:  Disabled American Veterans

Appellant re
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In December 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  The Veteran was provided an opportunity to testify in his claim for service connection for PTSD.  However he only testified as to the other two issues on appeal.  A transcript of this hearing is associated with the claims file. 

The Board is reopening the claim for PTSD by this action.  Therefore, the Board must note that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  In Clemons the Court held that any mental disorder that is reasonably raised by the record must be considered.  The medical evidence demonstrates that the Veteran has been diagnosed as having several acquired psychiatric disability other than PTSD.  Thus, the claim of service connection for an acquired psychiatric disability, to include PTSD will be considered as stated on the title page of this decision.

The appeal relating to the issues of entitlement to service connection for DJD of the right elbow and DDD of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  A December 1998 rating decision denied service connection for PTSD, and the Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the time of the final December 1998 rating decision is new, relates to an unestablished fact necessary to grant the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.

3.  The preponderance of the competent and credible evidence of record does not show the Veteran being diagnosed with an acquired psychiatric disability including PTSD at any time during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The December 1998 rating decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1998); currently 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 
2.  Evidence submitted to reopen the claim of entitlement to service connection for PTSD is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

3.   An acquired psychiatric disability to include PTSD was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim of service connection for PTSD.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The VCAA describes VA's duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The notice requirements were met in this case by letters sent to the Veteran in December 2007 and August 2008.  The letters advised the Veteran of the information necessary to substantiate his claims, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letters also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case in the December 2007 and August 2008 letters.  The content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.

The Board concludes that VA's duty to assist has been satisfied.  The Veteran's enlistment and separation examination, service treatment records, private, and VA medical records are in the file.  The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of claims for disability compensation, the assistance provided to the claimant shall include providing medical examinations or obtaining medical opinions when such examinations or opinions are necessary to make a decision on the claims.  An examination or opinion shall be treated as being necessary to make a decision on a claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).

The Veteran has been provided with a VA examination in May 2008 that determined that the Veteran had no diagnosed acquired psychiatric disability including PTSD.  

The examination is adequate for rating purposes because it was based on thorough examination, a description of the Veteran's pertinent medical history, a review of the claims file, and appropriate testing.  The psychiatric examiner opined that there was no evidence of an acquired psychiatric disorder to include PTSD during service, post service or at the current time.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claims.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

1.  Reopening a Claim 

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied service connection for PTSD in December 1998, and notified the Veteran of the decision the same month.  The rating decision was not appealed, nor was any new and material evidence submitted within the appeal period (See 38 C.F.R. § 3.156(b)) and that decision is final.  38 C.F.R. §§ 3.104, 19.129, 19.192 (1998); currently 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

The base of the prior final denial was the RO's finding that there was no evidence of a confirmed diagnosis of PTSD, nor was there any stressor evidence submitted by the Veteran.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the December 1998 rating decision that addresses this basis.  

Evidence submitted and obtained since the December 1998 rating decision includes the Veteran's claim to reopen as well as a VA psychiatric examination in May 2008.  Presuming credibility, the Veteran's claim addresses a basis of the previous denial, while not offering a confirmed diagnosis of PTSD does indicate that the Veteran may have some symptoms of an acquired psychiatric disorder to include PTSD.  As such, this additional evidence is both "new," as it had not been previously considered by VA, and "material" as it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for PTSD since the December 1998 rating decision.  On this basis, the claim is reopened.

As the claim has been reopened, the Board will consider the claim as entitlement to service connection for an acquired psychiatric disability to include PTSD, under the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

2. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including psychosis and arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also, 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Review of the record shows that the Veteran's original claim for service connection for a psychiatric disorder was denied by RO action in June 1996, and December 1998 as the Veteran failed to submit any stressor information or diagnosis of PTSD.  This was followed by a claim to reopen in September 2007 and the RO's January 2009 decision denying service connection for PTSD.  Notice of the action taken and appellate rights was furnished in January 2009.  

In February 2009 the Board received a valid and timely notice of disagreement with the RO's rating decision of January 2009.   This was followed by the RO's Statement of the Case in September 2009. 

A VA Form 9 Appeal to the Board was received in February 2010 for three issues including PTSD which the Veteran appealed.  This document stated that a previous VA 9 had been submitted in September 2009.  The Veteran subsequently submitted a handwritten VA 9 dated September 2009 which he stated was a copy of an earlier timely VA 9 submission.  The Board notes that this handwritten document does not appeal the service connection issue for PTSD.

Subsequently in an August 2010 statement of the accredited representative the three issues including PTSD were appealed to the Board.

The file contains a VA Form 8 dated September 2010 certifying all three issues including PTSD to the Board.

At the December 2011 Travel Board hearing, the Veteran and his representative did not offer any testimony regarding service connection for PTSD, nor did they mention that it was on appeal to the Board.

It is not clear whether the Veteran intended to appeal his claim of entitlement to service connection for PTSD to the Board.  However, the RO treated the issue as though it was on appeal and has certified the issue to the Board.  The Board is bound by this determination.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (the substantive appeal is not jurisdictional and VA may waive any issue of timeliness in the filing of a substantive appeal).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

The Board finds that the appellant did not engage in combat with the enemy for purposes of 38 U.S.C.A. § 1154.  Indeed, he reported no stressors nor did he respond to several VA development letters.  Therefore, the combat rule regarding acceptance of lay or other evidence alone to establish the occurrence of an alleged stressor, does not apply.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

During the pendency of this appeal, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  More specifically, the revisions liberalized the standards for establishing the occurrence of in-stressors involving a "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f) (3).  Accordingly, the provisions apply to this case.

With the above laws and regulations in mind, the Board will first look to see if the record contains a competent and credible diagnosis of PTSD at any time during the pendency of his appeal.  See 38 C.F.R. § 3.304(f).

Service treatment records are entirely silent as to any complaints, treatment, or diagnosis of any psychiatric disorder.  

In conjunction with a VA pension claim, in October 1991, the Veteran was afforded a VA psychiatric examination.  The examiner noted that the Veteran reported no psychiatric problems during service.  He reported no complaints about nervousness or of any psychiatric nature.  He had a good sleep history with no aberrant mood cycles during the day.  He had been married for 24 years.  The examiner noted the Veteran was neatly dressed, cheerful, cooperative, and answered questions.   He reported no major psychiatric or psychological difficulties and seemed to be well adjusted.  He was orientated and intellectual functioning was intact.  His insight and judgment were good.  No psychiatric disorder was identified or diagnosed by the examiner.

In March 1996 the Veteran filed a claim stating that he had a bad case of PTSD, and a related drinking problem.

He did not respond to an April 1996 VA development letter.  He was scheduled for an April 1996 psychological evaluation and a May 1996 psychiatric examination but did not report to either.

He did not respond to a December 1998 VA development letter.  

In September 2007 he filed a new claim for service connection for PTSD.  

He did not respond to a December 2007 VA development letter.  

In March 2008 VA determined that there was insufficient information to research any stressor information.

In a May 2008 VA psychiatric examination the claims file and medical records were reviewed.  The Veteran reported no stressors other than combat experience.   He reported never receiving treatment or hospitalization for a mental disorder.  He reported no symptoms within the past year, or any current mental health treatment.  The examiner noted that the Veteran was clean, neat and appropriately dressed.  He was cooperative, friendly, attentive and relaxed.   Speech was spontaneous.  Affect was full and appropriate.  He was oriented x 3.  There was no evidence of delusions, homicidal or suicidal ideations.  There was no inappropriate, ritualistic, or obsessive behavior.  
The examiner noted no symptoms of PTSD nor did he diagnose any other psychiatric disorder.  The Veteran did not meet the criteria for an axis I diagnosis.  The examiner noted that the Veteran was stable and doing well. He was engaged in a relationship and was very social.  There were no stressors identified and no symptoms of PTSD were reported.  

In this regard, the Board notes that service treatment records are negative for a diagnosis of an acquired psychiatric disorder to include PTSD.  Post-service, private and VA treatment records have remained negative for a diagnosis of an acquired psychiatric disorder to include PTSD.  

While the Veteran and his representative as lay persons are competent to report on the claimant's symptoms because this requires only personal knowledge as it comes to them through their senses, the Board finds that they are not competent to provide a diagnosis of PTSD because such an opinion requires medical expertise which they do not have.  See Jandreau, supra; Buchanan, supra; Charles, supra; Espiritu, supra.

Therefore, since a condition precedent for establishing service connection is the Veteran being diagnosed with the claimed disease process at any time during the pendency of his appeal and this claimant does not have such a diagnosis, the Board finds that entitlement to service connection for an acquired psychiatric disorder to include PTSD must be denied.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304(f); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

As the weight of the competent, persuasive evidence reflects that the Veteran does not have, and has not at any point during the pendency of the claim or appeal had, the disability for which service connection is sought, an acquired psychiatric disorder to include PTSD, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for PTSD is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD is denied.


REMAND

At the December 2011 Travel Board hearing the Veteran testified that during service he reported carrying an arch in the assembly of a prefabricated building when a seaman carrying the other end of the arch let it slip dropping his end.  The Veteran reported that it was not until later that evening that he felt any discomfort and not until the next morning when he went on sick call for back pain.  The Veteran reported receiving treatment for his back subsequent to service from the Chelsea Naval Hospital.  He believed that he was seen twice at the Chelsea Naval Hospital and his testimony appears to indicate this began almost one year after discharge from service.   
The Board notes that service records reveal that the Veteran was treated for a single complaint of lumbar pain during service, he did not report any associated injury at that time.  The service medical records indicate that the symptoms had resolved prior to discharge as an April 1968 discharge examination was silent as to any back problems at that time.  

However, the record does not contain any treatment records from the Chelsea Naval Hospital or any of the Veteran's other medical records prior to approximately 1991.  Therefore, since such records could be helpful in establishing the claim of service connection for DDD lumbar spine, the Board finds that an attempt should be made to obtain and associate with the claims file any outstanding medical records from approximately 1968 to 1970 from the Chelsea Naval Hospital, as well as any other treatment records prior to October 1991 from any other private or VA providers for The Veteran's back disorder.  See 38 U.S.C.A. § 5103A (b); Bell v. Derwinski, 2 Vet. App. 611(1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).

With respect to the claim for service connection for DJD of the right elbow, the Board finds that another VA examination is required.  Although the examiner offered an opinion in October 2008 that the Veteran's DJD of the right elbow was related in part to a pre-service injury, the Veteran's pre-service injury was note noted on his entrance examination and he should be presumed to have been in sound condition at the time of entrance.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  The service treatment records indicate that the Veteran complained of right elbow pain in service.  He filed claims for residuals of a fractured right elbow in the 1990s where were denied, and he is now claiming for DJD of the right elbow.  He testified that he has had symptoms in his right elbow since service.  A new examination is required in order to obtain a more detailed opinion as to direct service connection, as well as to determine whether there is a link between the Veteran's continual symptoms since he was in service and his currently diagnosed DJD of the right elbow.

Accordingly, the issues are REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should request the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided treatment for his lumbar spine disorder from April 1968 to October 1991.  In particular the treatment records from the Chelsea Naval Hospital from approximately April 1968 to 1970 should be obtained.  The RO/AMC must include the correct authorization and release forms to allow for the procurement of such records and should obtain them.

2.  If any outstanding records are appropriately identified and their release authorized (as necessary), the RO/AMC must attempt to obtain them.  All attempts to obtain these records should be documented in the claims file.

3. Send the claims folder to the examiner who conducted the May 2008 VA examination and ask the examiner to review the file and provide an opinion as to; 

Whether it is it at least as likely as not (50 percent or greater probability) that any lumbar spine disabilities, to include DDD, lumbar spine now present originated in service or within the one-year period immediately after service separation or is otherwise attributable to military service, to include dropping a structural arch and straining the back? 

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

If the examiner determines that an opinion cannot be provided without another examination, then the Veteran should be scheduled for another examination.  If the examiner from May 2008 is unavailable, then a new examination should be provided and the new examiner should provide the requested opinion.  A complete rationale should be provided for any opinion offered.

4.  The Veteran should be provided a VA examination to determine the nature and etiology of his DJD of the right elbow.  All necessary tests should be conducted.  The examiner should review the claims file, including the report of right elbow pain in service.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that his DJD of the right elbow is related to service.  Additionally, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's DJD of the right elbow is related to the Veteran's symptoms of pain and limitation of function that he has testified have existed since service.  A complete rationale should be offered for any opinion provided.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011).

6.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection for DJD of the right elbow or DDD of the lumbar spine may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  The Veteran should be afforded a VA examination by an appropriate VA examiner 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 






____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


